DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1 and 8: Akira et al. (JP 2004117663 A) teaches an electronic apparatus, comprising: a processing unit; and a memory, coupled to the processing unit and containing instructions stored thereon, the instructions cause the electronic apparatus to perform operations upon being executed by the processing unit, the operations comprising: extracting a text feature from each sentence in an input text, to acquire a semantic code of sentence and a linguistic feature of sentence of the each sentence in the input text ([0058] [0060] a speech synthesizer for converting text to speech; a language and semantic analysis is performed on the input text); performing searching of similarity matching in a dictionary of acoustic codes of sentences according to the semantic code of sentence of the each sentence in the input text, to acquire an acoustic code of sentence matched with the semantic code of sentence of the each sentence, which have mapping relationship therebetween ([0062-0065] the representative attribute vector obtaining means 124 calculates the closeness between the generated target attribute vector and the plurality of representative attribute vectors stored in the speech synthesis dictionary 102, and determines the closest to the target attribute vector from the representative attribute vectors; a close target vector is acquired (S304); the representative fundamental frequency pattern is extracted from the speech synthesis dictionary 102. The phoneme duration, phoneme amplitude pattern, other prosodic segments, and speech waveform segments stored in the speech synthesis dictionary 102 together with the representative fundamental frequency pattern are extracted from the speech synthesis dictionary 102); and inputting the acoustic code of sentence and the linguistic feature of sentence of the each sentence in the input text into an acoustic model, to acquire a parameter of acoustic feature of sentence of the each sentence in the input text ([0066] the synthesizing unit 126 synthesizes a voice using the representative fundamental frequency pattern (S306), and the synthesized voice is output by the audio output unit 127 (S307)).
The difference between the prior art and the claimed invention is that Akira does not explicitly teach wherein the dictionary of acoustic codes of sentences comprises a plurality of items consisted of semantic codes of sentence, IDs of sentence, and acoustic codes of sentence.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Akira to include wherein the dictionary of acoustic codes of sentences comprises a plurality of items consisted of semantic codes of sentence, IDs of sentence, and acoustic codes of sentence. Therefore, the claimed invention is deemed novel.
For claim 13: Akira teaches a method, comprising: extracting a text feature from each sentence in an input text, to acquire a semantic code of sentence and a linguistic feature of sentence of the each sentence in the input text; inputting the semantic code of sentence of the each sentence in the input text, to acquire the acoustic code of sentence of the each sentence in the input text; and inputting the acoustic code of sentence and the linguistic feature of sentence of the each sentence in the input text into an acoustic model, to acquire a parameter of acoustic feature of sentence of the each sentence in the input text  ([0058] [0066] a speech synthesizer for converting text to speech; a language and semantic analysis is performed on the input text); the representative attribute vector obtaining means 124 calculates the closeness between the generated target attribute vector and the plurality of representative attribute vectors stored in the speech synthesis dictionary 102, and determines the closest to the target attribute vector from the representative attribute vectors; a close target vector is acquired (S304); the representative fundamental frequency pattern is extracted from the speech synthesis dictionary 102; the phoneme duration, phoneme amplitude pattern, other prosodic segments, and speech waveform segments stored in the speech synthesis dictionary 102 together with the representative fundamental frequency pattern are extracted from the speech synthesis dictionary 102; the synthesizing unit 126 synthesizes a voice using the representative fundamental frequency pattern (S306), and the synthesized voice is output by the audio output unit 127 (S307)).
The difference between the prior art and the claimed invention is that Akira does not explicitly teach acoustic codes of sentence of a preset number of sentences ahead of the each sentence into a sequential model.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Akira to include acoustic codes of sentence of a preset number of sentences ahead of the each sentence into a sequential model. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (EP 2 846 327 A1) teaches a method of training an acoustic model for a text-to-speech system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656